Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/19/2021.
Claims 11-12 are canceled.
Claims 14-23 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “to form a capping volume in the cold finger” which is considered indefinite.  A capping volume cannot be formed in the cold finger as it is a solid component.  For the purpose of examination, this limitation is interpreted that the cold finger is used to form a capping volume.
     Regarding Claim 1, the recitation of “through which laser beams are directed to the DUT” in lines 9-10 renders indefinite the metes and bounds sought for protection of the claim. In the instant case, the claim recites both an apparatus and process in the same claim. Per MPEP 2173.05(p): “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  For the purpose of examination, this limitation is interpreted that a window must be present which would allow laser beams to pass through.

Claim 6 recites “from a cryogenic cooler” which is considered indefinite as it is unclear if the cryogenic cooler is a required part of the invention or only the bellows in relation to a possible cryogenic cooler. For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gallagher et al. (US Patent No. 5552608), hereinafter referred to as Gallagher.

With respect to claim 1, Gallagher teaches a cryogenic device for use in a vacuum chamber (15 and 20 together form evacuated chamber at a vacuum, Colum 18, lines 32-34), comprising (Figure 4): a cold finger positioned inside the vacuum chamber (cold finger 32 and detector holder 35 which is an extension of the cold finger as it holds and ultimately cools the crystal 34, Column 19, lines 23-32), the cold finger having a first end connected to a cryogenic head also inside the vacuum chamber (the end of the cold finger also includes 12 and 11 which is connected to the cryocooler via 10, Column 19, lines 11-20), a second end of the cold finger being shaped to form a capping volume in the cold finger that covers or encloses a device under test (DUT) placed on a mounting system also inside the vacuum chamber (the 
wherein the coverage or enclosure provided by the shape of the second end of the cold finger is configured to restrict paths for outgassing materials to reach the capping volume to allow a localized vacuum in the capping volume that is of higher quality than in other regions in the vacuum chamber (through thermal insulation and separation by the thermally insulating disks the outgassing would be blocked between the two chambers 15 and 20 and allow the chamber to be at its coldest and thus have a lower vacuum in chamber 20 than in 15).

With respect to claim 2, Gallagher teaches wherein the DUT is a trap (a crystal detector is a trap).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher and further in view of Dietrich et al. (US Patent No. 5451781), hereinafter referred to as Dietrich.

With respect to claim 3, Gallagher does not teach wherein the trap is an ion trap.

Dietrich teaches that a device used as a detector can be an ion trap mass spectrometer, which is associated with a cryogenic system (Column 5, line 63- Column 6, line 10).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the device being cooled and tested by Gallagher ion trap system based on the teaching of Gallagher since it has been shown that a simple substitution of one known element is obvious whereby as both ion traps and crystal detection are both known detection devices and as such it would have been obvious to have used the device of Gallagher as a ion trap for mass spectrometry.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher and further in view of Norenberg (US PG Pub 20040225457), hereinafter referred to as Norenberg.


With respect to claim 4, Gallagher does not teach wherein the localized vacuum provides XHV or near-XHV the DUT while the other regions in the vacuum chamber provide UHV.

Norenberg teahces that experimentation using detectors (such as mass spectrometry, clm50) can be held at high vacuum, ultra-high vacuum or xtreme high vacuum (clm52).  Therefore it would have been In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, applicant has provided no criticality for the range indicated simply that XHV or near-XHV is desired (paragraph 38).  Further as the higher quality area would be XHV, the other areas of the vacuum would be at UHV as they are only slightly lower and the next lower vacuum would be UHV, so when the higher quality vacuum exists at XHV the lower would be at UHV.

Claim 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher and further in view of Snow (US PG Pub 20100050661), hereinafter referred to as Snow.

With respect to claim 5, Gallagher does not teach wherein the cold finger is mechanically connected to the vacuum chamber through the cryogenic head.

Snow (Figure 10a) teaches that to connect a cryo-cooler (which has the cryogenic head) to a vacuum vessel the cryo-cooler is mounted to a flange which is mounted to the vessel (paragraph 75). Thus the cold finger which is mechanically attached to the cryogenic head (402, paragraph 61) of Snow is ultimately mechanically connected to the vacuum vessel via a flange so that the system can be held in place as desired.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Snow had the cryogenic head (and associated cryo-cooler components including the compressor) of Gallagher mounted to a flange mounted to the vacuum vessel since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing this connection would allow the minimal connection between the cold finger and the vacuum vessel reducing vibrational transfer but still allow the cooling through the required mechanical connection be achieved.

With respect to claim 7 and 8 Snow does not teach a shield positioned around the cold finger and configured to reduce thermal loading on the cold finger wherein the cryogenic head is connected to both the cold finger and the shield and is configured to cool both the cold finger and the shield.

Snow teaches that a radiation shield (404, paragraph 72) is mounted above (and thus around in part) the cold finger 402 (paragraph 72) which are both ultimately cooled by the cryo-cooler (paragraph 72).  The radiation shield being cooled by the cold finger directly and the cold finger by the cryo-cooler head.

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Snow provided Gallagher with a radiation shield that is cooled by the cold head of the cryo-cooler to lock in the influx of radiative heat.

With respect to claim 9, Gallagher as modified does not teach wherein the cold finger is cooled to about 4K and the shield is cooled to about 40K.  

Snow teaches that the radiation shield is cooled by the high-temperature cold finger which operates at 40K (paragraph 72, paragraph 105) whereas the low temperature portion of the cold finger goes all the way to around 4K (paragraph 61).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the radiation shield of Gallagher as modified to have been cooled to 40K while the cold finger was cooled to 4K as it has been held that “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” MPEP 2144.05 I, wherein the case as established above by Snow, the exact temperature are shown to be obvious and thus it would be obvious to have provided those temperatures in Gallagher as modified.  This would allow Gallagher to be used for a device that requires cooling to as low as 4K for operation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher and further in view of Averill (US Patent No. 4394819), hereinafter referred to as Averill.

With respect to claim 6, Gallagher does not teach wherein transfer of vibrations from a cryogenic cooler to the cold finger and to the cryogenic head, which are both inside the vacuum chamber, is reduced by  vacuum bellows positioned between the cryogenic cooler and the vacuum chamber.

Averill (Figure 1) teaches that flexible isolation bellows are used to connect the cooler to the housing (Column 4, lines 31-33) which are part of vibrational isolation system (Column 4, lines 11-12.).

Therefore it would have been obvious to a person having ordinary skill in the art to have put bellows (which would be vacuum bellows as they would have to maintain the vacuum) between the cryogenic cooler (the compressor and external mass damper form the top of the cryogenic cooler as well as the pipes 1 and 2) of Gallagher and the vacuum chamber so as to vibrationally isolate the cryogenic head and cold finger from the vacuum chamber to reduce vibrations ultimately received by the crystal.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher.


Gallagher does not teach a cryogenic sorption material is deposited on one or more surfaces of the second end of the cold finger that cover or enclose the DUT.  Gallagher does discuss the use of a that a getter material used for molecular sorption (Column 20, lines 33-44) but does not teach one on the surface of the second end of the cold finger that cover or enclose the DUT.
Examiner takes official notice that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have also placed a molecular sorption material on the second end of the cold finger (the holder) of Gallagher so as to absorb any outgas materials in the second region in the same way as in the first region to prevent interference with operation of the crystal of the detector.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallagher and further in view of Wyatt et al. (US PG Pub 20070044486), hereinafter referred to as Wyatt.

Gallagher does not teach wherein the DUT is cooled to about 70K.

Wyatt teaches that it is known that some detector elements are required to be cooled to 70 K ((paragraph 2).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed for the crystal of Gallagher to have been cooled to 70K since it has been held “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” MPEP 2144.05 I, wherein it has been established by Wyatt that 70 K is a known temperature of operation for some detector components and thus it would have been obvious to have used Gallagher at 70K to operate a detector component that requires such temperature.

Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

While Snow is used in the rejection above it is in dependent claims to which applicant has not argued against the relevance of Snow.  Gallagher is now used for the rejection of the independent claim.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/Primary Examiner, Art Unit 3763